DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Claims 1, 5, 10-12 and 14-18 are amended.
Claims 1-18 are examined on the merits.
Examiner’s Comment
The objection to Drawings is withdrawn in view of the amendment made to the claims.
The rejection of claims 5-7 and 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claims.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 1, Applicants argue that the reference of Adams does not anticipate claim 1 as amended.
However, the reference of Adams is still readable on this limitation. See the rejection under 35 U.S.C. 103 over Adams et al. (US 8,034,037) below.
With respect to claims 17 and 18, Applicant’s arguments are found persuasive. See the Allowable Subject Matter indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 8,034,037).
Regarding claim 1, Adams discloses a negative pressure wound therapy apparatus (Abstract, lines 1-11) comprising:
a sponge layer 12 (col. 1, line 59; fig. 1b) capable of contacting a wound surface; 
a non-wound contacting layer 11 (col. 1, line 56; fig. 1b)  for preventing passage of gas or liquid;
wherein the non-wound contacting layer and the sponge layer are bonded together to form an integrated structure (see fig. 1b); and 
wherein one or more edges of the integrated structure are trim-able allowing for correct fitting to a wound, since the layer 11 (fig. 1b) is made of film material and the layer 12 (fig. 1b) is made of foam material, wherein both materials as capable of being trimmed.

    PNG
    media_image1.png
    255
    366
    media_image1.png
    Greyscale

Regarding claims 2 and 4, Adams discloses the apparatus comprising a suction hose interface 121 (col. 2, line 60; fig. 3) for interfacing a suction source to a surface layer of the integrated structure that is assembled with the integrated structure, as required by claim 4.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Adams does not expressly disclose the apparatus, wherein the sponge layer is in direct contact with the wound.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the sponge layer 12 (fig. 1b) in direct contact In re Karlson, 136 USPQ 184 (MPEP 2144.04 (II-A/B)).

Regarding claim 4, Adams discloses the apparatus, wherein the surface layer of the integrated structure is at least a portion of the non-wound contacting layer (see fig. 1b). 
Regarding claim 8, Adams discloses the apparatus, wherein the one or more edges of the integrated structure are configured to be sealed during application (col. 1, line 59).
Regarding claim 9, Adams discloses the apparatus, wherein edges of the integrated structure are configured to be sealed during application using a tape (col. 1, lines 59-62).
Claims 5-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 8,034,037) in view of Danei et al. (EP 2 495 009 A1; English translate).
Regarding claims 5-7 and 12-14, Adams discloses the invention discussed above but does not expressly disclose the apparatus, wherein the suction hose interface comprises: an adhesive for adhering the surface layer at least a portion of the suction hose interface; an interface body including a vacuum transfer chamber, for receiving the suction source, and transferring negative pressure to the integrated structure; and a 
Danei teaches a wound treatment system (English translate, page 3, [0001]) comprising: an adhesive for adhering the surface layer at least a portion of the suction hose interface (English translate, page 8, [0025], lines 5-6), wherein the adhesive can be in form of an adhesive tape (English translate, page. 8, [0025], line 7), as required by claim 7, wherein the adhesive is acrylate, silicone or polyurethane, that are viscous adhesives, as required by claims 6 and 13; an interface body A (fig. 6a) including a vacuum transfer chamber B (fig. 6a) 70 (English translate, page 11, [0037], line 6; fig. 6a), for receiving the suction source, and transferring negative pressure to the integrated structure; and a suction source interface C (fig. 6a) for interfacing the suction source to the vacuum transfer chamber B (fig. 6a), wherein the diameter of the interface body is capable of being adjusted, as require by claim 14.

    PNG
    media_image3.png
    309
    638
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the apparatus of Adams with the suction 
Regarding claims 10, 11 and 15, Adams discloses the invention discussed above, wherein the external implant 121 (fig. 3) penetrates the surface layer 111 (fig. 3), but does not expressly disclose the apparatus comprising an external implant interface for interfacing an external implant to a surface layer of the integrated structure, and for maintaining a seal between the external implant and the surface layer.
Danei teaches a wound treatment apparatus (English translate, page 3, [0001]) comprising an external implant interface C (fig. 6a) for interfacing an external implant to a surface layer of the integrated structure, and for maintaining a seal between the external implant and the surface layer (see fig. 6a), wherein the external implant interface is assembled with the integrated structure (fig. 6a), as required by claim 11, wherein the diameter of the interface body is capable of being adjusted, as require by claim 15.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the apparatus of Adams with the external implant interface, as taught by Danei in order to provide vacuum therapy, as motivated by Danei (English translate, [0002]).
Regarding claim 16, Adams discloses the apparatus comprising a vacuum connector (col. 2, line 60) that inherently has a fixator for connection with the vacuum hose.
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record over Adams et al. (US 8,034,037), Danei et al. (EP 2 495 009 A1; English translate) and Wudyka (US 2014/0107598) fail to teach, suggest or render obvious the interface adapter having mechanically adjustable diameter.
Adams et al. (US 8,034,037) discloses most of claimed limitations except for the interface adapter adhered to the surface layer by means of adhesive.
Danei et al. (EP 2 495 009 A1; English translate) remedies this deficiency but both Adams and Danei in combination do not teach the interface adapter having a locking mechanism.
The interface adapter having the locking mechanism is taught by Wudyka (US 2014/0107598).
However, none of cited prior art alone or in combination do not teach or suggest the interface adapter having mechanically adjustable diameter that provides a specific function, i.e. ability to adapt tubing of various diameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781